Petition eor Rehearing.
(191 Pac. 318.)
BURNETT, J.
12. The petition of the defendants for rehearing is in these words:
“Now come the respondents above named and respectfully petition the court for a rehearing of the above-entitled cause and for a modification of the opinion of the court therein.”
This so-called petition is clearly insufficient under Rule 25 of this court, 89 Pac. 721 (173 Pac. xi), requiring that:
“All applications for rehearing shall be by typewritten or printed petition, signed by counsel, setting forth without argument wherein it is claimed the court has erred.”
There are no specifications of error; neither is there the slightest indication of what modification of the opinion is desired. Under these circumstances the petition properly might be summarily dismissed.
Referring, however, to a brief filed on behalf of the defendants, and another filed by a special assistant .of the United States Attorney General as amicus curiae, we divine that the defendants fear the opinion has gone to the length of deciding that in all the history of the land grants mentioned, the interest of *114the railroad companies in the lands involved never amounted to more than $2.50 per acre. It seems that the defendants apprehended the result of this would be that the different counties containing railroad lands would be compelled to refund to the United States moneys which the general government has paid to them for taxes assessed on the full actual cash value of the lands in the name of the railroad companies while in that ownership, which payments were made in adjustment of the title to the land, as between the general government, the railroad companies, and the several counties.
We must remember that the decison brought here for review was on a demurrer to the complaint, and that it concerned only the taxes of 1916. It is common learning that on general demurrer the complaint must be taken as true. It appears from that pleading in the case in hand that in litigation between the United States and the railroad companies to adjudicate the rights of the several parties in the lands involved, with others, it was decreed that the interests of the railroad companies in the property amounted only to $2.50 per acre; that the remainder was the property of the United States, and that the companies were restrained from selling the land or the timber until Congress should provide for a sale of the property and the extinguishment of the railroad title. As an ancillary part of the procedure, by consent of all parties to the litigation a sale of the timber separate from the land was ordered. In pursuance of this the plaintiff here did not actually purchase the timber, but contracted to buy it. As to the lands particularly involved, it had not paid for the timber. The complaint shows that as to the taxes of 1916 the plaintiff was not the owner of the timber on March 1st of that year, the date to which taxability *115of property is referable, but that the lands themselves had been assessed to it, not at the value of $2.50 per acre, alleged to have been fixed by the litigation in question in the federal courts, enforcing the covenant of the grant, but at what the assessor deemed to be their actual cash value, ranging from $30 to over $400 per acre.
13. Whether these allegations be in fact true or not, is not to be determined on demurrer. They must be taken as verities. Even if true, they have nothing to do with the taxes assessed against the property while the railroad companies were confessedly the owners of the full title thereto. The instant litigation has to do only with the taxes of 1916. The taxes .for preceding or succeeding years are not to be adjudicated by anything in this proceeding. As pointed out in the' former opinion, the plaintiff acquired only an equity in the lands, and that, too, only as to the timber. The assessor had no right to list the realty as the property of the plaintiff, and a proceeding thereunder to sell the land as the property of the plaintiff would cast a cloud upon its equitable title to the timber.
The petition for rehearing is insufficient to present any question. The arguments contained in the briefs are not by the mark, as they refer to matters not here involved. The petition is therefore denied.
Reversed and Remanded. Rehearing Denied.
Bean, Benson and Harris, JJ., concur.